Citation Nr: 9902344	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-48 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to an increased rating for the service-connected 
low back condition, currently evaluated as 40 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.  

This matter comes to the Board of Veterans Appeals (Board) 
on appeal of a January 1993 rating decision of the RO.  

In a Board decision of June 1987, reference was made to 
several disorders for which the veteran had previously 
claimed service connection, including ulcerative colitis, a 
heart condition and a nervous condition.  As these issues had 
not been developed for appeal, they were appropriately 
referred to the RO for additional development.  Subsequently, 
in March 1993, the veteran submitted a statement which once 
again referred to claims for service connection for a nervous 
condition and ulcerative colitis, as well as a hearing loss.  
A separate letter from the veterans representative requested 
consideration of a claim for service connection for a chronic 
left lung condition based on the provisions of 38 U.S.C.A. 
§ 1151.  A request for information as to the claimed 
conditions noted in the veterans letter of March 1993 was 
mailed to the veteran in April 1993; however, no further 
attempts to develop the claims are apparent.  

It is clear from the evidence of record, specifically, 
through testimony at his hearing in September 1993 and 
subsequent written statements, that the veteran remained 
concerned about these issues and their relationship to 
service and/or his service-connected condition.  A written 
statement submitted by the veteran in November 1994 also 
identified three more claims for service connection; 
bilateral knee and hip conditions secondary to the service-
connected back disability and a rash.  As none of these 
matters have been developed for the purpose of appellate 
review, they cannot be considered by the Board at this time 
and are referred back to the RO for appropriate action.  The 
RO should specifically address the veterans claims of 
service connection for ulcerative colitis, a heart condition, 
a nervous condition, hearing loss, a chronic left lung 
condition, a rash and bilateral knee and hip conditions as 
secondary to the service-connected back disability.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veterans service-connected low back disorder is 
shown to be manifested by symptomatology productive of a 
level of disablement which more nearly approximates that of 
an overall pronounced degree.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 60 percent for 
the service-connected low back disability have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998);  38 
C.F.R. §§ 3.102, 4.7, 4.71a including Diagnostic Codes 5289, 
5292, 5293, 5295 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court of Veterans Appeals 
(Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  The Board further finds that the matter 
has been adequately developed for the purpose of appellate 
review.  

The veterans low back disability is currently evaluated as 
40 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, for severe limitation of 
motion of the lumbar spine.  

Under Diagnostic Code 5293, a 40 percent rating requires 
evidence of severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation is warranted with pronounced 
symptomatology, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc and 
little intermittent relief.

The veteran testified at his hearing in September 1993 about 
the recurrent symptoms he experienced with regard to his back 
such as frequent muscle spasms which radiated down his legs, 
leg instability, and the sometimes violent pain which 
emanated from his hip into his legs.  According to the 
veteran, he had been using a back brace since the 1940s and, 
at the time, was attempting the use of canes for assistance 
in ambulation.  He further noted that he had to resort to 
taking approximately 12 to 15 Tylenol on a daily basis in an 
attempt to alleviate the pain because of his allergies to 
stronger medications.  

The veteran underwent a VA examination of his spine in June 
1997.  At that time, the examining physician reviewed the 
findings of an MRI scan performed in July 1993.  He noted 
that the study had revealed an anterolisthesis of L3 on L4; 
retrolisthesis of L4 on L5; a broad-based, old, ossified disc 
herniation present centrally and to the left side at L5-S1; 
displacement of the left S1 nerve root at the L5-S1 level, 
most likely due to disc herniation; and degenerative changes 
throughout the lumbar level.  On examination, the veteran 
ambulated slowly with the use of Canadian crutches and he 
appeared in pain.  According to the report, it was difficult 
to examine the veterans proximal right leg secondary to the 
pain that he experienced in the knee and hip when motion was 
attempted.  The examining physicians impression was that the 
veteran had anatomical evidence of severe degenerative 
arthritic changes of the lumbar spine documented by MRI scan 
and clinical complaints consistent with sciatica.  An EMG 
ordered to formally study the veterans lumbar nerve roots to 
determine whether there was any objective evidence of nerve 
root compression revealed findings consistent with a mild 
axonal peripheral neuropathy and findings suspicious for an 
old L4-5 radiculopathy.  No acute radiculopathy was 
registered at the time the EMG was conducted.  

A VA examination of the veterans joints was also conducted 
in June 1997.  At that time, the veteran presented wearing a 
rigid lumbosacral corset and walking with two Canadian 
crutches.  According to the report, it was difficult to 
examine the veterans back due to the pain he experienced 
without the crutches.  An examination suggested that the 
veteran had a slightly increased dorsal round back, a slight 
flattening of the lumbar hollow, a very slight trunk lift to 
the right with a mild right thoracic scoliosis and moderate 
bilateral lumbar spasm.  The veteran reported agonizing pain 
on extremely light dabbing over the back and writhed in pain 
when the tapping was applied over the midline from about the 
D-10 down to the sacrum, on the right side from the D-10 
level down to the sacroiliac joint and on the left side from 
about the L1 level down to the sacroiliac joint.  He was also 
noted to stand with tremors in the back and seemed able to 
bend forward to only a couple of degrees before jerking 
backwards quickly.  According to the examining physician, he 
allowed no backward bending, and right and left side bending 
looked almost totally restricted, with each attempt at motion 
leading to a complaint of severe low back pain.  

Although slightly more positive results were able to be 
obtained from the veteran in the sitting and supine 
positions, he reported sensitivity to finger touch throughout 
practically the entire extent of both lower limbs.  In 
testing sensation, there were scattered areas of hypesthesia 
reported in the right trunk and the right upper limb, and 
also throughout most of the lateral aspect of the right lower 
limb.  The examining physician expressed difficulty in 
examining the hips as the least amount of applied motion 
seemed to elicit a response of severe pain.  The final 
diagnosis was that of history of low back strain, lumbar 
spinal stenosis and history suggestive of degenerative 
arthritis of the hips and knees.  

The Board finds that the clinical evidence of record does 
support a conclusion that the present manifestations of the 
veterans low back disability more nearly approximate an 
overall level of pronounced impairment.  It is evident that 
the veteran has severe degenerative arthritis and stenosis 
and experiences considerable difficulty in regard to this 
condition.  An EMG study conducted in June 1997 revealed 
evidence of radiculopathy due to degenerative disc disease.  
In addition, the Board finds based on its review of the 
medical record that he is experiencing a quite serious degree 
of related functional limitation.  Hence, an increased rating 
of 60 percent is warranted in this case.  

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991) and the Board has applied all the provisions of 
Parts 3 and 4 that would reasonably apply in this case.  



ORDER

An increased rating of 60 percent for the service-connected 
low back disability is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
